Per Curiam:

The state’s motion to dismiss is denied, and the appellant is allowed to amend his assignments of error. This done, he still presents for consideration nothing prejudicial to his rights. The words “violently” and “forcibly” do not change the fact that the victim of appellant’s crime was only sixteen years old. If the information lacked certainty it should have been attacked by hiotion.
The little girl’s story to her grandmother was timely, and her reasons for not divulging the previous conduct of the appellant, her father, were pertinent. The appellant himself invited the explanation of the witness, *791Turner, that he would not allow the appellant’s father to talk to the little girl because he was offering money to stifle prosecution. The remark of the court to the state’s attorney postponing the introduction of anticipatory testimony was not improper, and the evidence of the doctor who examined the child was competent, relevant, and very material.
The instructions to the jury were correct, and the judgment is affirmed.